DETAILED ACTION
Ratchet Wrench Allowing Easy Change of Rotation Direction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 2-24-2022 has been entered. Claims 1-10 are currently pending and have been examined. The previous 102 rejection has been updated to a 103 rejection due to applicant’s amendments. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farris ( US4967624A) in view of Parker (US 4589307 A). 
Regarding claim 1, Farris teaches 
a main body (see figure 1)  having a shaft (figures 1-3) and a head portion (housing 1, figure 1)  provided at a front end of the shaft, wherein the shaft includes a gripping end (see end of handhold 20, figure 1) formed at a rear end of the shaft, a receiving chamber ( surface opening 25, figure 1) is provided in the head portion, a channel (element 19,26, inside hollow hole of 1, figure 1) is provided in the shaft along a longitudinal direction of the main body, the channel has a front end connected to the receiving chamber, and an open groove (small hole 16, figure 1) is provided in the shaft and in communication with the channel;
a ratchet gear (rotor 2, figure 1) and a pawl (rotary lock 3, figure 1) , both mounted in the receiving chamber of the head portion (figures 1-3), wherein the ratchet gear is rotatable in the receiving chamber, the pawl is displaceable in the receiving chamber, and the pawl has a front end face  meshing with a periphery of the ratchet gear(figures 1-8; col 2 lines 40-52, col 3 lines 15-20);
a sideways pushing member (ball and pin 9, figure 1)  rotatably mounted in the receiving chamber and located behind the pawl, wherein the sideways pushing member is configured to drive the pawl into displacement when rotated (col 4 lines 4-8) , , and an elastic member (coil spring 10, figure 1) is provided between the sideways pushing member and the pawl and applies an elastic force to keep the pawl meshing elastically with the ratchet gear; and
a direction changing device (col 4 line 15-25) having a sideways pushing button, a rotating rod (shifter rod 12, figure 1;), an engaging member (shifter finger 12a), and a slot-like engaging groove (pie-shaped recess 29a, figure 2) configured to work with the engaging member (col 2 lines 53-60);
wherein the rotating rod is mounted in the channel of the main body, is rotatable in the channel (see figures 1-7a), 
has a rear end at the open groove (see figure 1-3);
engaging groove is provided front end face of the rotating rod, the engaging member (shifter finger 12a, figures 1-8) has one end defined as a free end and engaged in the engaging groove, the rotating rod has a central axis, a center of the free end of the engaging member is offset from the central axis of the rotating rod (shifter finger 12a, figure 1) , and the rotating rod is configured to move the sideways pushing member in different directions and thereby displace the pawl toward two opposite lateral sides of the receiving chamber when rotated in different directions respectively (see figures 1-8, col 4-29) and
a direction of displacement of the ratchet gear is changed when the rotating rods rotates, causing the engaging member to move inside the engaging groove, thus pushing the sideways pushing member to rotate (discloses the ball member rollably and releasably engages the rotary lock), and the pawl to displace from a center of the receiving chamber to a side thereof (see col 4 lines 1-30 figures 6a -8a).
Farris fails to teach the direction changing device has a sideways pushing button and wherein the sideways pushing button is connected to the rotating rod through the open groove and is configured to drive the rotating rod into clockwise or counterclockwise rotation;
Parker discloses an improved ratchet wrench that has a sideways push button (push button 45, figure 3) that is connected to rotated configured to drive the rotating rod (lever control arm 44, figure 3) into clockwise or counterclockwise rotation (col 2 lines 13-18, col 3 lines 30-35) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Farris to include the teachings of Parker so that direction changing device has a sideways pushing button. This modification would allow a user to operate ratchet wrench with using only one hand. 
Regarding claim 2, modified Parker teaches engaging member a straight rod (shifter finger 12a, figures 1-8), has a central axis, and has an opposite end defined as a connecting end (connects with recess 29a) and connected to one of the rear end face of the sideways pushing member (see figures 1-8, col 4-29) and the front end face of the rotating rod (see figure 1 shifter finger 12a), the engaging groove is provided in the other of the rear end face of the sideways pushing member and the front end face of the rotating rod, and the central axis of the engaging member and the central axis of the rotating rod are offset from each other in a longitudinal direction (see figure 1a, shifter rod and rod have two different central axis ) of the engaging groove.
Regarding claim 3, modified Farris teaches the sideways pushing button is configured to be secured at a first position along with the rotating rod when driving the rotating rod to rotate clockwise, and the sideways pushing button is configured to be secured at a second position along with the rotating rod when driving the rotating rod to rotate counterclockwise (figures 6-8a, see col 4 lines 5-16 figures 6a -8a; discloses different placements). 
Regarding claim 4, modified Farris teaches first positioning portion and a second positioning portion (see figures 1-3 6-8, different positioning and placements) are provided at one of a peripheral wall of the channel and the rotating rod, at least one elastic positioning element (wavy spring  5, figures 1-3) is provided at the other of the peripheral wall of the channel and the rotating rod, the elastic positioning element is elastically coupled with the first positioning portion when the sideways pushing button and the rotating rod are secured at the first position, and the elastic positioning element (col 30-45, figure 2) is elastically coupled with the second positioning portion when the sideways pushing button and the rotating rod are secured at the second position.
Regarding claim 5, modified Farris teaches positioning portion and the second positioning portion are provided at the peripheral wall of the channel (see figures 1-8, see channel 19, 26, inside hollow hole of 1)  a diametric hole is provided in the rotating rod along a diameter thereof, and the elastic positioning element is mounted in the diametric hole and is configured to be moved into the diametric hole or jut out of the rotating rod elastically.
	Regarding claim 6, modified Farris teaches the open groove is provided in the shaft along a circumference thereof and is located either at the gripping end (see small hole 16, figure 1) or not at the gripping end, and a connecting member (pin 15, figure 1) extends through the open groove and has two ends connected respectively to the sideways pushing button and the rotating rod.
	Regarding claim 7, modified Farris teaches wherein the sideways pushing button has an annular shape and is provided around the shaft (see 29 figures 1-3 of Parker discloses different types of push button and spaces within push button).
	Regarding claim 8, modified Farris teaches a handle is provided at the rear end of the shaft, and the open groove (16, is between front and rear) is provided between the rear end of the shaft and a front end of the handle (see handle hold 20, figures 1-3).
	Regarding claim 9, modified Farris teaches a handle (16, is between front and rear) is provided at the rear end of the shaft, and the open groove is provided between the rear end of the shaft and a front end of the handle (see handle hold 20, figures 1-3).
	Regarding claim 10, modified Farris teaches herein the shaft has a periphery provided with an annular groove, and the sideways pushing button has an end edge extending into the annular groove (see figure 2, and figures 1-3 push button extends grove through the shaft).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723